Citation Nr: 0121768	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to restoration of a 10 percent rating for pes 
planus with fasciitis and history of heel spurs.

2.  Entitlement to an increased rating for pes planus with 
fasciitis and history of heel spurs.


REPRESENTATION

Appellant represented by:	Shari K. Herring, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service June 1989 to May 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decision in which the regional 
office (RO) reduced from 10 percent to zero percent the 
veteran's rating for pes planus with fasciitis and history of 
heels spurs, effective from March 1, 1998.


FINDINGS OF FACT

1.  The June 1998 examination upon which the reduction in 
rating for pes planus with fasciitis and history of heel 
spurs was based does not demonstrate improvement in this 
disability.

2.  The veteran's disability from pes planus with fasciitis 
and history of heel spurs is manifested by foot tenderness on 
clinical examination, and subjective complaints of foot pain 
with prolonged standing and walking, slight gait disturbance, 
and need for orthotics, without objective clinical findings 
of severe symptoms, such as marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
or indication of swelling on use, characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the previous 10 percent 
rating for pes planus with fasciitis and history of heel 
spurs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 4.71a, Diagnostic 
Code 8515 (2000).

2.  The criteria for a schedular rating in excess of 10 
percent for pes planus with fasciitis and history of heel 
spurs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.41, 4.123, 
4.124a, Diagnostic Code 8515 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the former disability rating of 10 
percent for her service-connected pes planus should be 
restored.  She asserts that the foot disorder is painful and 
compromises he ability to stand for long periods and 
necessitates use of a cane for walking.  She contends that 
the foot disorder has not improved and has worsened since the 
disability rating of 10 percent was granted.

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the evidence mandates restoration of the 10 
percent evaluation for the service-connected pes planus with 
fasciitis and history of heel spurs.  It is the further 
decision of the Board that the preponderance of the evidence 
is against the grant of an increased rating for pes planus 
with fasciitis and history of heel spurs.

Service medical records show that the veteran was seen in 
July 1990 and was diagnosed with plantar fasciitis of the 
right foot.  She continued to be treated for foot-related 
complaints, including heel spurs.  At the time of her medical 
examination for separation from service, she reported her 
history of foot trouble.  An examiner elaborated that the 
veteran had bilateral heel spurs with chronic pain after 
standing and walking.  

The veteran was granted service connection for bilateral 
plantar fasciitis with heel spurs by an October 1994 rating 
decision.  Initially, this disability was rated 10 percent 
using Diagnostic Code 5276.  See 38 C.F.R. §§ 4.20, 4.27 
(2000).  Under that diagnostic code, mild symptoms of flat 
feet, relieved by built-up shoe or arch support, are rated 
zero percent disabling.  For moderate bilateral or unilateral 
symptoms, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, or pain on 
manipulation and use of the feet, a 10 percent evaluation is 
assigned.  For severe symptoms, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, or indication of swelling 
on use, with characteristic callosities, a 20 percent 
evaluation is assigned if such symptoms are unilateral and a 
30 percent evaluation is assigned if such symptoms are 
bilateral.  For pronounced symptoms, with marked pronation, 
extreme tenderness on plantar surfaces of the feet, marked 
inward displacement and severe spasms of the tendo achillis 
on manipulation, not improved by orthopedic shoes or 
appliances, a 30 percent evaluation is assigned for 
unilateral symptoms and a 50 percent evaluation is assigned 
for bilateral symptoms.

During a VA general medical examination in December 1994, the 
veteran had mild pes planus with pain on standing and 
walking.  X-rays of her feet were interpreted as normal.  The 
examiner who conducted the clinical examination reported a 
diagnosis of pes planus with fasciitis and heel spurs by 
history.

The 10 percent rating was continued for pes planus with 
fasciitis and history of heel spurs by a January 1995 rating 
decision.

Pursuant to a claim filed in May 1997, the veteran underwent 
a VA podiatry examination.  An examiner found no clinical 
abnormalities but did note that the veteran had tenderness on 
the medial aspect of the heel anterior to the medial 
malleolus, inferior to the posterior tibial tendon and medial 
to the plantar fascia.  X-rays of the feet were normal.  The 
examiner reported that he could find no objective evidence of 
organic pathology in either of the veteran's feet.


I.  Restoration of 10 Percent Rating

The Board has considered the law and regulations that pertain 
to the reduction of ratings.  In this case, the rating that 
was reduced was in effect less than five years, was based on 
detailed examinations, and was for disability that was not 
considered static.  See 38 C.F.R. § 3.344(c) (2000).  
Accordingly, 38 C.F.R. § 3.344(a) and (b) are not applicable.  
Rather, all that is required to warrant a reduction in the 
veteran's ratings is re-examination that shows sufficient 
improvement in the service-connected disabilities.

In reducing the evaluation for pes planus with fasciitis and 
history of heel spurs, the RO complied with the procedural 
requirements outlined at 38 C.F.R. § 3.105(e) (2000).  As the 
reduction would ultimately result in the reduction of 
compensation payments being made to the veteran, the RO 
appropriately prepared a proposed rating reduction in July 
1997 setting forth all material facts and reasons.  The 
veteran was duly notified in that same month, and given more 
than 60 days to present additional evidence to show that 
compensation payments should be continued.  She requested a 
hearing and was afforded one.  Also, the RO obtained her most 
recent VA treatment records.  In a December 1997 rating 
decision, the RO reduced the rating of the veteran's foot 
disorders to 0 percent, effective from March 1, 1998.  The 
veteran's focus, however, is not upon the procedures 
undertaken by the RO, but the substantive reasoning 
underlying its decision to reduce the evaluation for her 
service-connected left wrist disorder.  Therefore, the Board 
will consider whether the former rating should be restored.

The Board has reviewed the evidence that was in the claims 
folder at the time of the reduction of the rating of the 
veteran's feet and finds no basis for the RO's conclusion 
that the disability had improved.  During the VA examination 
in June 1997, the examiner made objective findings of 
tenderness in several areas of her feet.  It was noted that 
she had been fitted with shoe inserts. The veteran still had 
complaints of painful feet.  Although a clinical and X-ray 
examination revealed no "organic pathology," objective 
findings of tenderness were reported.

The Board finds that the veteran's disability from pes planus 
with fasciitis and history of heel spurs had not improved at 
the time that the rating was reduced.  The Board concludes 
that restoration of the 10 percent rating is warranted.

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

As noted above, the veteran's disability from pes planus with 
fasciitis and history of heel spurs has been rated under 
Diagnostic Code 5276.  The next higher rating under that 
diagnostic code, 30 percent for bilateral flat feet, is 
assigned where there are clinical findings of severe 
symptoms, with objective evidence of marked deformity, 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  Such 
findings are simply not demonstrated in the record currently 
before the Board.  

In reaching it decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, (2000).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  As the clinical evidence in the 
record does not show any indication of foot deformity, pain 
on manipulation and use, swelling, or callosities, the Board 
concludes that the veteran's disability picture from pes 
planus with fasciitis and history heel spurs, as discussed 
above, does not more closely approximate the criteria for the 
next higher evaluation of 30 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id. 

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable where that are findings of more severe symptoms 
associated with pes planus, but the record does not reflect 
that such symptoms are present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for her 
service-connected foot disorders, nor is it otherwise shown 
that these disorders so markedly interfere with employment as 
to render impractical the application of regular schedular 
standards.  Rather, for the reasons noted above, the Board 
concludes that the impairment resulting from pes planus with 
fasciitis and history of heel spurs is adequately compensated 
by the current schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

Finally, it should be noted that there has been a significant 
change in the law during the pendency of the veteran's claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, there is no issue as to substantial 
completeness of the application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has also secured all VA and private medical records that 
the veteran has indicated are pertinent to her claim, and VA 
has satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  VA's duty to 
assist the claimant in this regard accordingly has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  In addition, the 
veteran has been advised of the evidence that would be 
necessary for her to substantiate her claim, by means of the 
statement of the case and supplemental statements of the case 
that have been issued during the appellate process, along 
with the Remand promulgated by the Board in August 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103(a)).  The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claim, have been satisfied.


ORDER

The 10 percent schedular rating for pes planus with fasciitis 
and history of heel spur is restored.

An increased rating above 10 percent for pes planus with 
fasciitis and history of heel spur is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

